Reade, J.
What an agent says or does within the scope of his agency, and while engaged in the very business, is evidence for or against his principal as part of the res gestee.
But evidence of his declarations, made subsequently, as to what he had done, is inadmissible. It is only hearsay. And this although he may continue to act as agent in other matters, or generally. Smith Melton v. N. C. R. R. Co., 68 N. C. Rep. 107. That is decisive of this case.
If the plaintiff left the cotton on storage with the defendant, *181and the defendant failed to deliver it on, demand, he is prima facie liable. If it was lost or destroyed, then the question of negligence arises. Rut that is not now before ns.
There is error.
Pee Cubiam. Venire de nmo.